Citation Nr: 0033733	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in May 1999 by the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. Service connection for a back disability was denied by the 
RO in January 1946; a claim to reopen was denied in April 
1947.  No appeal was filed.

2. Evidence received in support of the current petition to 
reopen the claim of service connection is not so 
significant that it must be considered in order to fairly 
decide the merits of the underlying claim.


CONCLUSION OF LAW

The April 1947 decision is final and no new and material 
evidence has been submitted; the claim of service connection 
for a back disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the procedural posture of the 
veteran's application for benefits requires some explanation.  
While the record reflects that the veteran's 

claim was denied in January 1946, that a claim to reopen was 
denied in April 1947, and that there was no appeal of either 
decision, the decision by the RO in May 1999 nevertheless 
addressed the veteran's claim without consideration of the 
prior denials, and concluded that his claim was not well 
grounded.  In the Statement of the Case issued in August 
1999, the veteran was informed of the regulation regarding 
the requirement to submit new and material evidence following 
a prior final denial of the benefit sought.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  However, the 
RO concluded that the claim was not well grounded.  At a 
hearing in October 1999, the issue was characterized as 
entitlement to service connection for a back injury and the 
Supplemental Statement of the Case issued in December 1999 
again indicated that the veteran's claim was denied because 
it was not well grounded.  

Throughout the course of this appeal, the veteran has argued 
the merits of his case and has not made any assertions with 
respect to the RO's characterization of the claim as not well 
grounded or the RO's failure to address the requirement that 
new and material evidence be submitted.  Although the RO's 
failure to properly identify the procedural posture of this 
case is not insignificant, the Board finds that the veteran 
was not prejudiced by the manner in which the RO handled the 
veteran's claim.  Indeed, the RO appears to have 
constructively conceded that the claim was reopened.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Elkins v. 
West 12 Vet. App. 209 (1999) (en banc) (analysis of the 
merits of a previously denied claim is not to be undertaken 
until after a finding is made that new and material evidence 
has been made to reopen the claim).  Additionally, the 
veteran was given adequate notice of the need to submit new 
and material evidence, and he was afforded opportunity to 
present evidence on the underlying question of service 
connection, including evidence at a hearing.  Consequently, 
the Board finds no prejudice to the veteran in the Board's 
consideration of whether the previously denied claim should 
be reopened.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
(It should also be pointed out that the question of whether a 
claim should be 

reopened is a jurisdictional matter for the Board that must 
be addressed regardless of the RO's actions.  Butler v. 
Brown, 9 Vet.App. 167 (1996).)

Turning to the application to reopen the claim of service 
connection for a back disorder, the Board considers all 
evidence submitted by the veteran or obtained on his behalf 
since the last final denial, in the context of the entire 
record, in order to determine whether this claim should be 
reopened and re-adjudicated on its merits.  In this case, the 
last prior denial was in April 1947.  At that time, the RO 
found, in pertinent part, that the evidence of record did not 
reflect the presence of a chronic back disability during 
service.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined the process for reopening claims 
under the Federal Circuit's holding in Hodge, supra.  
Initially, VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by 

itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

Upon review of the veteran's claim, the Board notes that the 
veteran's service records show that he injured his back 
during service, in Italy in 1944.  The back injury was noted 
on physical examination in December 1945.  It was 
specifically noted that there were no objective findings 
relative to the back on examination of the veteran's 
musculoskeletal system.  Such evidence was available when the 
claim was denied in 1947.  

While newly received treatment reports document various 
diagnoses, including spinal stenosis and degenerative joint 
disease involving the veteran's spine, no medical evidence 
has been presented to relate any of these diagnoses to the 
veteran's period of service or any incident therein, such as 
the in-service injury.  Accordingly, these reports are not 
found to be material to the question of whether current 
disability is related to military service.  Furthermore, 
while the veteran is competent to report continuity of back 
symptoms from his period of service to the present time, as 
he has done in October 1999 testimony, as a layperson he is 
not competent to offer a medical opinion regarding any 
relationship between current back pathology, his reported 
symptoms, and his military service or any incident therein.  
See e.g. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Board finds that neither the veteran's 
testimony nor the more recent medical records showing current 
disability represent evidence so significant that it must be 
considered to fairly decide the veteran's claim of service 
connection.

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been submitted, the 
petition to reopen the claim of service connection for a back 
disability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

